Citation Nr: 1030751	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  05-28 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen 
the claim of entitlement to service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel

INTRODUCTION

The Veteran served on active duty from February 1, 1977, until 
March 22, 1977.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in Houston, 
Texas.  

In May 2005, the Veteran testified at a personal hearing over 
which the undersigned acting Veterans Law Judge presided while at 
the RO.  A transcript of the hearing has been associated with the 
claims file.

In this decision, the Board is granting the Veteran's petition to 
reopen his previously denied claim for service connection for a 
psychiatric disorder.  The Board is then remanding this claim to 
the RO, via the Appeals Management Center (AMC), for further 
development and consideration before readjudicating the claims on 
the underlying merits.


FINDINGS OF FACT

1.  An unappealed January 2000 rating decision denied the 
Veteran's claim for service connection for a psychiatric disorder 
on the basis that there was no evidence of the claimed condition.  

2.  Since that decision, evidence shows that the Veteran has a 
diagnosed psychiatric disorder involving depression.  


CONCLUSIONS OF LAW

1.  The January 2000 rating decision that denied service 
connection for a psychiatric disorder is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2009); 38 C.F.R.          §§ 20.302, 
20.1103 (2009).

2.  Additional evidence submitted since the January 2000 rating 
decision is new and material, and this claim is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 
3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is ultimately seeking service connection for a 
psychiatric disorder.  However, the Board must first determine 
whether new and material evidence has been submitted since an 
unappealed January 2000 rating decision that considered and 
denied this claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated somewhat 
differently, service connection requires: (1) medical evidence of 
a current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran first filed a claim for service connection for a 
psychiatric disorder in April 1999.  He also noted in his claim 
that he had been shot and stabbed by his wife in April 1977.  The 
RO initially denied the claim in January 2000 on the basis that 
there was no evidence of a psychiatric disorder at the time he 
filed his claim.  The RO also acknowledged that none of the 
Veteran's service treatment records were available for review.  
In any event, there was no evidence of a current psychiatric 
disorder, so the claim was denied on this basis. 

The RO notified the Veteran of that January 2000 rating decision 
and of his appellate rights in a letter dated in February 2000.  
Since he did not appeal that decision within one year of 
notification, that decision became final and binding on him based 
on the evidence then of record and is not subject to revision 
upon the same factual basis.  See 38 U.S.C.A. § 7105(c); 38 
C.F.R. §§ 20.302, 20.1103.

In April 2004, the Veteran filed a petition to reopen this claim.  
Under VA law and regulation, if new and material evidence is 
presented or secured with respect to a final decision, the 
Secretary shall reopen and review the former disposition of the 
claim.  See 38 U.S.C.A. § 5108.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is to determine whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. 
West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).   According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers. "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
cannot be cumulative or redundant of the evidence of record at 
the time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  See also 
Prillaman v. Principi, 346 F.3d 1362 (Fed. Cir. 2003).

Second, if VA determines the evidence is new and material, VA may 
then proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring the duty to 
assist has been fulfilled.  See Winters v. West, 12 Vet. App. 
203, 206 (1999) (en banc) (discussing the analysis set forth in 
Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. 
Cir. 2000).  The second step becomes applicable only when the 
preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 325 (1999).

The evidence that must be considered in determining whether there 
is a basis for reopening the Veteran's claim is the evidence that 
has been added to the record since the last final disallowance of 
the claim, regardless of the specific basis of that denial.  See 
Evans v. Brown, 9 Vet. App. 273, 284 (1996).  In this case, the 
final decision was in January 2000, so that marks the starting 
point for determining whether there is new and material evidence 
to reopen the claim.

Since that decision, the RO was able to obtain the Veteran's 
service treatment records.  These records show that he was 
discharged from the Army because of behavioral problems, 
including threats of suicide, believed to be due to a personality 
disorder.  The Veteran also submitted VA treatment records dated 
from 2000 to 2009, many of which show treatment for depression 
and polysubstance abuse since 2003.  Also submitted were records 
from the Texas Department of Criminal Justice showing treatment 
for depression in 2002. 

Since these records did not exist at the time of the January 2000 
rating decision, and now show the Veteran has a psychiatric 
disorder involving depression, these records are both new and 
material.  See Hodge, 155 F.3d at 1363 (Fed. Cir. 1998) (holding 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the circumstances 
surrounding the origin of a Veteran's injury or disability, even 
where it would not be enough to convince the Board to grant the 
claim).

Inasmuch as there is new and material evidence, the claim for 
service connection for a psychiatric disorder is reopened.  It is 
important for the Veteran to understand, however, that the 
standard for reopening a claim is low and does not necessarily 
indicate the claim will be ultimately granted.


ORDER

The petition to reopen the claim for service connection for a 
psychiatric disorder is granted, subject to the further 
development of this claim on remand.







REMAND

The Board finds that additional medical development is needed 
before it can adjudicate the Veteran's claim for service 
connection for a psychiatric disorder.  

The Veteran's service records show that he was discharged from 
the Army after less than two months because of marginal or 
nonproductive performance.  It was noted that the Veteran was 
nervous, lacked desire and self-discipline, and was immature.  He 
also threatened to commit suicide if he was not discharged.  A 
psychological evaluation attributed his behavioral problems to a 
personality disorder with deficiency in attitude and motivation.  
The Veteran was, therefore, discharged from active duty on March 
22, 1977.

It was not until years later that the Veteran was treated for a 
psychiatric disorder.  Records from the Texas Department of 
Criminal Justice show treatment in 2002 for major depressive 
disorder, severe, with psychotic features.  After his release 
from jail, the Veteran received outpatient treatment by VA from 
2003 to 2009 for depression and polysubstance abuse.  
Interestingly, none of these records mentions any kind of 
personality disorder, although an August 2003 VA treatment 
records does note that malingering and antisocial traits need 
further consideration.  This is significant because congenital or 
developmental defects such as personality disorders are not 
"diseases or injuries" within the meaning of applicable statutes 
and regulations.  38 C.F.R. § 3.303(c) (2009).

In any event, none of these records indicates that the Veteran's 
depression is related to service.  The only reference concerning 
the etiology is a June 2006 VA treatment record listing a 
diagnostic assessment of "depressive disorder, not otherwise 
specified, versus depressive disorder secondary to hepatitis C."  
Thus, since there is no clear medical opinion of record 
concerning whether there is a relationship between the Veteran's 
behavioral problems in service and his current diagnosis of 
depression, there are no grounds for granting the claim.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service."). 

Nevertheless, this evidence showing behavioral problems in 
service, including several suicide threats, and post-service 
evidence that he suffers from depression is sufficient to trigger 
VA's duty to assist by having the Veteran examined for a medical 
nexus opinion concerning this determinative issue.  See 38 
U.S.C.A.           § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Lastly, the record indicates the Veteran has been receiving 
benefits from the Social Security Administration.  Unfortunately, 
however, it does not appear these records have been obtained.   
When VA is put on notice of the existence of relevant Social 
Security Administration  records, VA must try and obtain these 
records before deciding the appeal.  38 C.F.R. § 3.159(c)(2) and 
(3).  See also Lind v. Principi, 3 Vet. App. 493, 494 (1992); 
Marciniak v. Brown, 10 Vet. App. 198, 204 (1997); and Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain the Veteran's 
Social Security Administration records, 
including all medical records which formed 
the basis of any decision rendered by that 
agency.  The efforts to obtain these 
records should be documented, and any 
evidence received in response to this 
request should be associated with the 
claims file for consideration.  If attempts 
to obtain these records are unsuccessful, 
and further attempts to obtain them would 
be futile, such should be document this in 
the file and the Veteran should be notified 
accordingly.

2.  The RO/AMC shall schedule the Veteran 
for a VA psychiatric examination to 
determine the nature and etiology of his 
psychiatric disorder(s), which, to date, 
has been identified as depression.  The 
claims file, including a complete copy of 
this remand, must be made available to the 
designated examiner for a review of the 
pertinent medical and other history.   
Following a review of the Veteran's claims 
file, completion of the examination, and 
receipt of all test results, the examiner 
should render an opinion as the etiology 
and approximate date of onset of all 
diagnosed psychiatric disorders identified.  
In doing so, the examiner should comment on 
whether the Veteran's behavioral problems 
in service (believed at the time to be due 
to a personality disorder) were an early 
manifestation of his current depression.  
The examiner should acknowledge the 
Veteran's report of a continuity of 
symptomatology. Any opinions expressed must 
be accompanied by a complete rationale.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


